               Case 1:20-cv-00752-RP Document 17 Filed 11/17/20 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION
    DAVID KOLSTAD,                                 §
                                                   §
                           Plaintiff               §
                                                   §
    v.                                             §          CIVIL NO. A-20-CV-752-RP
                                                   §
    DURHAM TRANSPORT EXPRESS,                      §
    LLC AND RICKY RAY BLOUNT,
                                                   §
                           Defendants              §


                                               ORDER

         Before the Court are Plaintiff’s Motion to Compel and Request for Protective Order, filed

October 19, 2020 (Dkt. 11), and Defendants’ Response, filed November 6, 2020 (Dkt. 14). On

November 9, 2020, the District Court referred the motion and related filings to the undersigned

Magistrate Judge for disposition, pursuant to 28 U.S.C. § 636(b)(1)(A), Federal Rule of Civil

Procedure 72, and Rule 1(c) of Appendix C of the Local Rules of the United States District Court

for the Western District of Texas (“Local Rules”).

                                          I.   Background

         Plaintiff David Kolstad alleges that he was driving his pickup truck pulling a trailer on

Interstate Highway 35 in Travis County, Texas, on January 7, 2019, when he was struck from

behind by a commercial tractor-trailer operated by Ricky Ray Blount. Plaintiff alleges that Blount

was operating the vehicle in the course and scope of his employment with Durham Transport

Express, LLC (“Durham”) at the time of the collision.1 Plaintiff alleges that he “suffered severe




1
  Plaintiff’s state court petition incorrectly referred to Durham Transport Express, LLC as “Durham
Transport LLC.” Dkt. 1-5. Plaintiff’s “Original Complaint After Removal by Defendants” names the correct
corporate defendant. See Dkt. 6.
            Case 1:20-cv-00752-RP Document 17 Filed 11/17/20 Page 2 of 6




bodily injuries to his head, neck, back, and other parts of his body generally and, as a result, he

suffered shock to his entire nervous system.” Dkt. 1-5 ¶ 11.

    Plaintiff filed this negligence lawsuit in state court against Durham and Blount (“Defendants”)

on June 15, 2020. Kolstad v. Durham Transport, No. D-1-GN-20-003159 (126th Dist. Ct., Travis

County, Tex. June 15, 2020). Plaintiff alleges negligence, negligence per se, gross negligence, and

respondeat superior, and seeks to recover over $1 million in damages for past and future medical

expenses, lost wages, loss of earning capacity, physical pain and suffering, physical impairment,

and physical disfigurement. On July 16, 2020, Defendants removed the case to federal court on

the basis of diversity jurisdiction, pursuant to 28 U.S.C. §§ 1332, 1441, and 1446. Dkt. 1.

    Defendants have requested copies of Plaintiff’s health care records under Federal Rule of Civil

Procedure 26(a). Plaintiff, however, refuses to provide Defendants with those records unless

Defendants sign a Proposed Protective Order protecting those medical records from disclosure “in

any other litigation than the subject litigation.” Dkt. 11 at 2.

    Defendants contend that Plaintiff filed this Motion simply “to frustrate Defendants’ efforts to

investigate Plaintiff’s claims and medical history.” Dkt. 14 at 2. Defendants argue that the

Proposed Protective Order should be denied because they have a right to discovery of Plaintiff’s

medical records under the litigation exception to the patient-physician privilege. Defendants

further argue that

                Plaintiff’s Confidentiality and Protective Order goes beyond the
                protections of [the Health Insurance Portability and Accountability
                Act (“HIPAA”)] when it requests that information the Plaintiff will
                likely offer as evidence in open court not be disclosed in the public
                record and remain in full force after the entry of final judgment.

Id. at 4.




                                                     2
           Case 1:20-cv-00752-RP Document 17 Filed 11/17/20 Page 3 of 6




                                      II.      Legal Standards

    Rule 26(b)(1) of the Federal Rules of Civil Procedure permits:

                discovery regarding any nonprivileged matter that is relevant to any
                party’s claim or defense and proportional to the needs of the case,
                considering the importance of the issues at stake in the action, the
                amount in controversy, the parties’ relative access to relevant
                information, the parties’ resources, the importance of the discovery
                in resolving the issues, and whether the burden or expenses of the
                proposed discovery outweighs its likely benefit.

Under Rule 26(c)(1), a party from whom discovery is sought may move for a protective order. The

motion must include a certification that the movant has conferred, or attempted to confer, in good

faith with the other party in an effort to resolve the dispute without court action.2 “The court may,

for good cause, issue an order to protect a party or person from annoyance, embarrassment,

oppression, or undue burden or expense . . . .” Id.

    “The movant bears the burden of showing that a protective order is necessary, which

contemplates a particular and specific demonstration of fact as distinguished from stereotyped and

conclusory statements.” Equal Emp’t Opportunity Comm’n v. BDO USA, L.L.P., 876 F.3d 690,

698 (5th Cir. 2017). The Court has broad discretion in determining whether to grant a motion for

protective order. See Harris v. Amoco Prod. Co., 768 F.2d 669, 684 (5th Cir. 1985).

                                            III.   Analysis

    Plaintiff’s Proposed Protective Order provides, in relevant part, the following:

                Any and all medical records, billing records and testimony by
                deposition or otherwise of Plaintiff, Plaintiff’s Healthcare Providers
                or any other testimony pertaining to Plaintiff’s protected healthcare
                information shall be confidential and protected under this order.
                                                   ***



2
 Plaintiff fails to comply with the requirements of Rule 26(c)(1) and Local Rule CV-7(i) that the Motion
contain a certificate of conference. The Court could deny the Motion on this basis alone. Any future non-
dispositive motions filed by Plaintiff that do not comply with Local Rule CV-7(i) will be denied.
                                                      3
           Case 1:20-cv-00752-RP Document 17 Filed 11/17/20 Page 4 of 6




               Any Confidential Information shall be used only in connection with
               the prosecution and defense of this litigation . . . .
                                                 ***
               The Parties shall use reasonable care not to disclose Confidential
               Information in the public record regarding this proceeding.
                                                 ***
               After termination of this litigation, whether by trial, appeal,
               settlement or otherwise, the provisions of this Protective Order with
               respect to the dissemination, discussion or disclosure of
               Confidential Information shall continue to be binding. It is stipulated
               and agreed that the Court shall retain jurisdiction over the Parties
               and recipients of Confidential Information for enforcement of the
               provisions of this Protective Order following termination of this
               litigation.
               All such protected information shall be returned to Plaintiff at the
               conclusion of this litigation or destroyed. Defendants will provide
               written confirmation of such at conclusion of this litigation.

Exh. A to Dkt. 11 ¶¶ 3-8.

   In support of his Motion, Plaintiff argues that this broad Proposed Protective Order is needed

to protect “Plaintiff’s medical records from disclosure in any other litigation other than the subject

litigation.” Dkt. 11 at 2. Plaintiff contends that “[j]ust because” he filed this lawsuit, it “does not

mean that plaintiff automatically waives their right to privacy concerning their medical records.”

Dkt. 11 at 2. Plaintiff’s one-sentence argument fails to demonstrate good cause to grant such a

broad protective order. See McCallum v. Camping World, Inc., No. SA-19-CV-01021-OLG, 2020

WL 4558310, at *2 (W.D. Tex. Feb. 12, 2020) (denying motion for broad protective order sought

by Plaintiff’s counsel).

   In addition, Plaintiff’s Motion ignores the “litigation exception” to the physician-patient

privilege, which applies when “any party relies on the patient’s physical, mental, or emotional

condition as part of the party’s claim or defense and the communication or record is relevant to

that condition.” TEX. R. EVID. 509(e)(4); see also TEX. OCC. CODE ANN. § 159.003(a)(4) (listing



                                                    4
          Case 1:20-cv-00752-RP Document 17 Filed 11/17/20 Page 5 of 6




exception “in a civil action or administrative proceeding, if relevant, brought by the patient or a

person on the patient’s behalf, if the patient or person is attempting to recover monetary damages

for a physical or mental condition including the patient’s death”). Plaintiff put his medical

condition at issue when he filed this personal injury suit seeking damages for past and future

medical treatment, past and future pain and suffering, past and future mental anguish, physical

disfigurement, past and future impairment, lost wages, and loss of past and future earning capacity.

The litigation exception applies, and Plaintiff has waived his right to protect his medical records.

See Geraci v. Doe, No. 1:20-CV-113-RP, 2020 WL 5899114, at *3 (W.D. Tex. Oct. 5, 2020)

(holding that plaintiff waived right to protect her medical records from disclosure when she filed

her personal injury lawsuit).

   Plaintiff also ignores the well-established principle that “the public has a common law right to

inspect and copy judicial records.” SEC v. Van Waeyenberghe, 990 F.2d 845, 848 (5th Cir. 1993)

(citing Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978)). This right “promotes the

trustworthiness of the judicial process, curbs judicial abuses, and provides the public with a better

understanding of the judicial process, including its fairness, and serves as a check on the integrity

of the system.” United States v. Sealed Search Warrants, 868 F.3d 385, 395 (5th Cir. 2017). “In

exercising its discretion to seal judicial records, the court must balance the public’s common law

right of access against the interests favoring nondisclosure.” Van Waeyenberghe, 990 F.2d at 848.

In light of the public’s right to access judicial records, “a court must use caution in exercising its

discretion to place records under seal” and “its decision must be made in light of the strong

presumption that all trial proceedings should be subject to scrutiny by the public.” United States

v. Holy Land Found. for Relief & Dev., 624 F.3d 685, 689 (5th Cir. 2010) (cleaned up).




                                                    5
          Case 1:20-cv-00752-RP Document 17 Filed 11/17/20 Page 6 of 6




   Based on the foregoing, the Court DENIES Plaintiff’s Motion to Compel and request to enter

the sweeping Proposed Protective Order attached to Plaintiff's Motion (Dkt. 11). Defendants,

however, have indicated that they have no objection to entering into a protective order more

narrowly tailored to HIPAA regulations. Accordingly, counsel for the parties should confer and

enter into a mutually agreeable protective order.

   IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s docket

and returned to the docket of the Honorable Robert Pitman.

   SIGNED on November 17, 2020.



                                                     SUSAN HIGHTOWER
                                                     UNITED STATES MAGISTRATE JUDGE




                                                    6
